DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takatoshi et al. (JP 2017133981).
As per claim 2, Takatoshi discloses a location information display device comprising: 
a display unit configured to be placed on the head of a user and to be viewed by the user (Figure 2); and 
an operation content receiving unit that receives content of operation performed by the user (Figure 3; [0027] where the worker performs the operation of determining the position of the target points), 
wherein the display unit displays an image that shows a location relationship between positioning information of a target positioned by a location measuring device by using laser light and a predetermined placement planned location of the target (Figure 5-7 shows a location relationship between a target and a planned location), 
the displayed image shows a figure representing accuracy of the placement planned location (Figure 5-7 shows a location relationship shows the accuracy of the planned location), and 
the operation content receiving unit receives operation relating to change in the accuracy by the user (Figure 3; [0027] where the worker performs the operation of determining the changes). 
As per claim 11, Takatoshi demonstrated all the elements as disclosed in claim 2, and further discloses wherein the location measuring device positions the target while capturing and locking on the target, and the locking is maintained after the positioning is finished ([0019] where the surveying device has a function of tracking the target; where the tracking function of a target is inherently locking to a target.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) and further in view of Ootomo (EP 1293755).
As per claim 1, Takatoshi et al., hereinafter Takatoshi, discloses a location information display device comprising: 
a display unit configured to be placed on the head of a user and to be viewed by the user (Figure 2); and 
an operation content receiving unit that receives content of operation performed by the user (Figure 3; [0027] where the worker performs the operation of determining the position of the target points), 
wherein the display unit displays an image that shows a location relationship between positioning information of a target positioned by a location measuring device by using laser light and a predetermined placement planned location of the target (Figure 5-7 shows a location relationship between a target and a planned location; [0020] a surveying light is used for measurement).
It is noted Takatoshi does not explicitly teach
multiple coordinate systems are prepared for a coordinate system of the displayed image, and the operation content receiving unit receives designation of one coordinate system from among the multiple coordinate systems by the user. However, this is known in the art as taught by Ootomo. Ootomo discloses a guiding display in which multiple coordinate systems are prepared for a coordinated system of the display image (Figure 1 where the target and the location of the base station are displayed in an external coordinate system, and Figure 3 where the location of the next target point and the target are displayed in a coordinate system that is centered on the base system) and a three-dimensional coordinate system is based on the user in the forward mode and backward mode (Figure 1-5; Abstract, [0003] [0019] [0068] [0145] [0120]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ootomo into Takatoshi because Takatoshi discloses a method of displaying construction related information and Ootomo display different coordinate systems could be displayed for the purpose of improving operation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) in view of Ootomo (EP 1293755), and further in view of Hornung et al. (US 11378398).
As per claim 8, Takatoshi and Ootomo demonstrated all the elements as disclosed in claim 1.
It is noted Takatoshi and Ootomo do not explicitly teach wherein the location measuring device positions the target while capturing and locking on the target, and the locking is maintained after the positioning is finished. However, this is known in the art as taught by Hornung et al., hereafter Hornung. Hornung discloses a surveying device in which a target could be tracked and locked (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hornung into Takatoshi and Ootomo because Takatoshi and Ootomo disclose a method of displaying construction related information and Hornung further discloses the target could be tracked and locked for the purpose of improving operations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) in view of Ootomo (EP 1293755), and further in view of Kludas (US8024144).
As per claim 10, Takatoshi and Ootomo demonstrated all the elements as disclosed in claim 1.
It is noted Takatoshi and Mein do not explicitly teach wherein the display unit displays a projection plane that is set in front of the eyes of the user, and the placement planned location of the target is displayed at a position on the projection plane at which a line connecting the viewpoint of the user and the placement planned location of the target intersects the projection plane. However, this is known in the art as taught by Kludas. Kludas discloses a surveying instrument in which projection surface data representing a projection surface is obtained, a set of pixel data representing a two-dimensional image of a target region is obtained, the set of pixel data to a set of projected image data representing a projection of the image to the projection surface using the calibration data is transformed (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kludas into Takatoshi and Ootomo because Takatoshi and Ootomo disclose a method of displaying construction related information and Kludas further discloses a projection plane could be uses to see a view point for the purpose of improving operations.
Claims 3-6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) and further in view of Mein et al. (US 2009/0220144).
As per claim 3, Takatoshi discloses a location information display device comprising: 
a receiving unit that receives positioning information of a target positioned by a location measuring device by using laser light ([0021] where the wireless relay device relays the position information); 21/25English Translation of SpecificationDocket No. 21051.0035 
a display unit configured to be placed on the head of a user and to be viewed by the user (Figure 1, item 5); 
a sensor that measures direction ([0019] where the surveying device measures the direction and distance of the target point; since the user knows the position of own point, it is inherent that the target position can be derived); and
an arithmetic operation unit, wherein the display unit displays an image that shows a direction and a distance of a predetermined placement planned location of the target, as viewed from a viewpoint of the user (Figure 3; [0025] where the surveying device calculates the position coordinates of the target from the survey result, obtains the direction and the distance from the calculated position coordinates of the target to the set target point, and generates the survey information; Figure 5-7 shows a location relationship between a target and a planned location).  
It is noted Takatoshi does not explicitly teach a GNSS location measuring unit; and the arithmetic operation unit calculates the direction and the distance of the placement planned location of the target based on the positioning information of the positioned target, information of the direction measured by the sensor, and information of location measured by the GNSS location measuring unit; however, this is known in the art as taught by Mein et al., hereinafter Mein. Mein discloses a surveying instrument wherein one or more GNSS is used to determining the location and orientation of the surveying instrument and targets ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mein into Takatoshi because Takatoshi discloses a method of displaying construction related information and Mein further discloses A GNSS could be used to measure the location information for the purpose of improving accuracy.
As per claim 4, Takatoshi and Mein demonstrated all the elements as disclosed in claim 3, and Takatoshi further discloses wherein the arithmetic operation unit performs one or both of 
calculation of exterior orientation parameters of the location information display device and calibration of the sensor for measuring the direction and the GNSS location measuring unit, based on positioning information of the location information display device that is measured by the location measuring device in a state in which a specific direction of the location information display device is directed to the location measuring device ([0019] where the surveying device measures the direction and distance of the target point; since the user knows the position of own point, it is inherent that the target position can be derived). 
As per claim 5, Takatoshi and Mein demonstrated all the elements as disclosed in claim 4, and Takatoshi discloses a sighting unit, wherein the specific direction of the location information display device is directed to the location measuring device by sighting the location measuring device by the sighting unit ([0022] [0026] [0027] where the display device is a wearable terminal that display the survey information and make adjustment according to survey information displayed.)  
As per claim 6, Takatoshi and Mein demonstrated all the elements as disclosed in claim 3, and Takatoshi further discloses a communication unit that sends information of direction from the location information display device to the location measuring device, to the location measuring device ([0021] where the wireless relay device relays the direction information).  
As claim 9, Takatoshi and Mein demonstrated all the elements as disclosed in 6, and Takatoshi further discloses a surveying system configured to calculate a direction of the location information display device as viewed from the location measuring device, based on the information of the direction from the location information display device to the location measuring device, sent from the location information display device (Figure 3; [0021] where the wireless relay device relays the direction information; [0025] where the surveying device calculates the position coordinates of the target from the survey result, obtains the direction and the distance from the calculated position coordinates of the target to the set target point, and generates the survey information; Figure 5-7 shows a location relationship between a target and a planned location).  
As per claim 12, Takatoshi and Mein demonstrated all the elements as disclosed in claim 3, and Takatoshi further discloses wherein the location measuring device positions the target while capturing and locking on the target, and the locking is maintained after the positioning is finished ([0019] where the surveying device has a function of tracking the target; where the tracking function of a target is inherently locking to a target.) 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) in view of Mein et al. (US 2009/0220144), and further in view of Kludas (US8024144).

As per claim 15, Takatoshi and Mein demonstrated all the elements as disclosed in claim 3.
It is noted Takatoshi and Mein do not explicitly teach wherein the display unit displays a projection plane that is set in front of the eyes of the user, and the placement planned location of the target is displayed at a position on the projection plane at which a line connecting the viewpoint of the user and the placement planned location of the target intersects the projection plane. However, this is known in the art as taught by Kludas. Kludas discloses a surveying instrument in which projection surface data representing a projection surface is obtained, a set of pixel data representing a two-dimensional image of a target region is obtained, transforming the set of pixel data to a set of projected image data representing a projection of the image to the projection surface using the calibration data is transformed (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kludas into Takatoshi and Mein because Takatoshi and Mein disclose a method of displaying construction related information and Kludas further discloses a projection plane could be uses to see a view point for the purpose of improving operations.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) in view of Chaplin (US 2007/0257836).
As per claim 7, Takatoshi discloses a location information display device comprising: 22/25English Translation of SpecificationDocket No. 21051.0035 
a receiving unit that receives positioning information of a target positioned by a location measuring device by using laser light (Figure 3; [0027] where the worker performs the operation of determining the position of the target points); 
a display unit configured to be placed on the head of a user and to be viewed by the user (Figure 2); and 
a sensor that measures information relating to direction ([0019] where the surveying device measures the direction and distance of the target point).
It is noted Takatoshi does not explicitly teach 
wherein movement of the head of the user is measured by the sensor, and 
at least one operation of the location information display device is performed through movement of the head. However, this is known in the art as taught by Chaplin. Chaplin discloses a site survey device in which location information could be acquired through the heading of the surveyer (Abstract; [0007] where the sensor a portion of the head-mounted imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chaplin into Takatoshi because Takatoshi discloses a method of displaying construction related information and Chaplin further discloses the one of the operation of the location information display device could be performed for the purpose of improving operations.
As per claim 13, Takatoshi and Chaplin demonstrated all the elements as disclosed in claim 7, and Takatoshi further discloses wherein the location measuring device positions the target while capturing and locking on the target, and the locking is maintained after the positioning is finished ([0019] where the surveying device has a function of tracking the target, where the tracking function of a target is inherently locking to a target).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) in view of Chaplin (US 2007/0257836), and further in view of Kludas (US8024144).
As per claim 16, Takatoshi and Chaplin demonstrated all the elements as disclosed claim 7.
It is noted Takatoshi and Chaplin do not explicitly teach wherein the display unit displays a projection plane that is set in front of the eyes of the user, and the placement planned location of the target is displayed at a position on the projection plane at which a line connecting the viewpoint of the user and the placement planned location of the target intersects the projection plane. However, this is known in the art as taught by Kludas. Kludas discloses a surveying instrument in which projection surface data representing a projection surface is obtained, a set of pixel data representing a two-dimensional image of a target region is obtained, transforming the set of pixel data to a set of projected image data representing a projection of the image to the projection surface using the calibration data is transformed (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kludas into Takatoshi and Chaplin because Takatoshi and Chaplin disclose a method of displaying construction related information and Kludas further discloses a projection plane could be uses to see a view point for the purpose of improving operations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi et al. (JP 2017133981) and further in view of Kludas (US8024144).
As per claim 14, Takatoshi demonstrated all the elements as disclosed in claim 2.
It is noted Takatoshi does not explicitly teach wherein the display unit displays a projection plane that is set in front of the eyes of the user, and the placement planned location of the target is displayed at a position on the projection plane at which a line connecting the viewpoint of the user and the placement planned location of the target intersects the projection plane. However, this is known in the art as taught by Kludas. Kludas discloses a surveying instrument in which projection surface data representing a projection surface is obtained, a set of pixel data representing a two-dimensional image of a target region is obtained, transforming the set of pixel data to a set of projected image data representing a projection of the image to the projection surface using the calibration data is transformed (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kludas into Takatoshi because Takatoshi discloses a method of displaying construction related information and Kludas further discloses a projection plane could be uses to see a view point for the purpose of improving operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 25, 2022